UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4238



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TELLY SURVAR ARMSTRONG,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-158)


Submitted:   October 19, 2005          Decided:     November 15, 2005


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, LAW OFFICES OF RANDOLPH MARSHALL LEE,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Robert John Gleason, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Telly   Survar        Armstrong    appeals   his    convictions       and

sentence imposed after he pled guilty to two counts of possessing,

carrying and brandishing a firearm during and in relation to a

crime    of    violence,       and    aiding   and   abetting     such    conduct,    in

violation of 18 U.S.C. §§ 2, 924(c) (2000). On appeal, Armstrong’s

counsel filed an Anders1 brief, stating there were no meritorious

issues, but raising the issue of whether the district court denied

Armstrong’s motion to continue sentencing for the purpose of

perhaps       receiving    a    motion    by   the   Government     for    a   downward

departure based upon substantial assistance. Armstrong was advised

of his right to file a pro se supplemental brief, but did not

respond.       The Government elected not to file a separate brief.                   We

affirm.

               We review a district court’s decision to deny a motion

for a continuance at sentencing for abuse of discretion.                        United

States v. Speed, 53 F.3d 643, 644 (4th Cir. 1995).                         “Because a

district court has broad discretion in scheduling the sentencing

proceeding, ‘[a]bsent a showing both that the denial was arbitrary

and that it substantially impaired the defendant’s opportunity to

secure a fair sentence, we will not vacate a sentence because a

continuance was denied.’” Speed, 53 F.3d at 644-45 (quoting United



     1
        Anders v. California, 386 U.S. 738, 744 (1967).


                                          - 2 -
States v. Booth, 996 F.2d 1395, 1397-98 (2d Cir. 1993) (internal

quotation marks omitted)).

            In Speed, the defendant sought a continuance because he

was interviewed by law enforcement authorities and could be called

to   testify.    According   to    the    defendant,    the   likelihood     the

Government would file a motion for a downward departure would

increase if he testified at a trial.          However, we noted there was

no abuse of discretion because the defendant could not state when

the sentencing should be held or at what trials he may be called to

testify.      Likewise, Armstrong could not provide any specific

information about the nature of his assistance except to say he was

providing   information    about    several       murders.    There    was    no

indication charges were being brought against individuals as a

result of Armstrong’s information.           In addition, the Government

specifically    stated    Armstrong      failed    to   provide    substantial

assistance.     Accordingly, we find the court did not abuse its

discretion.2

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                  We therefore

affirm Armstrong’s convictions and sentence.             This court requires



      2
      We have reviewed other potential issues, including the lack
of a competency hearing after receipt of the certificate of
restoration of competency, see 18 U.S.C. § 4241(e) (2000), and the
imposition of restitution despite no finding by a jury or an
admission by the defendant, see United States v. King, 414 F.3d
1329, 1330 n.1 (11th Cir. 2005), and find no plain error.

                                   - 3 -
counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -